 

Exhibit 10.1



 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of May 23, 2013, by and between NEPHROS, INC., a Delaware
corporation (the “Company”), and LAMBDA INVESTORS LLC (“Lambda”). Capitalized
terms used herein but not defined herein shall have the meanings given to such
terms in the Registration Rights Agreement (as defined herein).

 

WHEREAS, the Company and Lambda entered into that certain Registration Rights
Agreement dated as of February 4, 2013 (the “Registration Rights Agreement”);
and

 

WHEREAS, pursuant to Section 10(a) of the Registration Rights Agreement, the
Company and Lambda desire to amend the Registration Rights Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and Lambda, intending legally to
be bound, hereby agree as follows.

 

1.          Definitions. Section 1 of the Registration Rights Agreement is
hereby amended to replace the following definition in its entirety:

 

“Filing Date” shall mean the thirtieth (30th) day after receipt by the Company
of written notice from Lambda directing the Company to file the Resale
Registration Statement; provided that, if the Filing Date falls on a Saturday,
Sunday or any other day which shall be a legal holiday or a day on which the SEC
is authorized or required by law or other government actions to close, the
Filing Date shall be the following Business Day.

 

2.          Miscellaneous.

 

(a)        Ratification and Incorporation. Except as amended hereby, the
Registration Rights Agreement is in all respects ratified and confirmed, and all
of the terms thereof shall remain in full force and effect. This Amendment is
executed and shall be construed as an amendment to the Registration Rights
Agreement and, as provided in the Registration Rights Agreement, this Amendment
forms a part thereof for all purposes. The Registration Rights Agreement and
this Amendment shall be read, taken and construed as one and the same
instrument, and each Holder shall be bound by the Registration Rights Agreement
as amended hereby.

 

(b)        Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(c)        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF THE CONFLICT OF LAWS THEREOF.

 

(d)        Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  NEPHROS, INC.       By: /s/ John C. Houghton   Name: John C. Houghton   Title:
President and Chief Executive Officer

 

HOLDER: Lambda Investors LLC       By: /s/ Arthur H. Amron   Name: Arthur H.
Amron   Title: Vice President and Assistant Secretary       Address for Notices:
  Lambda Investors LLC   c/o Wexford Capital LP   411 West Putnam Avenue  
Greenwich, CT 06830       Attention: Arthur H. Amron  

 

 

 